Case 2:21-cv-01389-PA-MAA Document 20 Filed 08/17/21 Page 1 of 1 Page ID #:99


 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   LAURA McCANN,                                 Case No. CV 21-01389 PA (MAAx)
12                         Plaintiff,              JUDGMENT OF DISMISSAL
13
            v.
14
     DENIS R. McDONOUGH, Secretary, U.S.
15   Department of Veterans Affairs, et al.,
16                         Defendant.
17
18
19
20          In accordance with the Court’s August 17, 2021 Minute Order granting the Motion to
21   Dismiss filed by Defendant Denis R. McDonough (“Defendant”) and dismissing the action
22   filed by Plaintiff Laura McCann (“McCann”) with prejudice,
23          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the action filed by
24   Plaintiff is dismissed with prejudice.
25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall
26   have his costs of suit.
27   DATED: August 17, 2021

28                                                 ___________________________________
                                                              Percy Anderson
                                                     UNITED STATES DISTRICT JUDGE
